Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claim 1, the prior art of record, singularly or in combination, does not disclose a method having the claimed combination of steps that include, inter alia, performing a controlled phase shift (CPS) operation between the second cavity and an ancilla transmon that is dispersively coupled to the second cavity but not dispersively coupled to the first cavity.  For example, “New Class of Quantum Error-Correcting Codes for a Bosonic Mode” to Michael et al. as cited in a 4-8-21 IDS discloses in Fig. 4 cavity 1 and cavity 2 but fails to disclose performing a controlled phase shift (CPS) operation between the second cavity and an ancilla transmon that is dispersively coupled to the second cavity but not dispersively coupled to the first cavity.
With respect to independent claim 15, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a microwave source configured to: apply microwave radiation to the third transmon to implement beam splitter operations between the first cavity and the second cavity and transmon rotation operations, and 8319138.1apply microwave radiation to the first transmon and the second transmon to implement controlled phase shift operations on the first cavity and the second cavity, respectively.  For example, “New Class of Quantum Error-Correcting Codes for a Bosonic Mode” to Michael et al. as cited in a 4-8-21 IDS discloses in Fig. 4 cavity 1 and cavity 2 but fails to disclose a microwave source configured to: apply microwave radiation to the third transmon to implement beam splitter operations between the first cavity and the second cavity and transmon rotation operations, and 8319138.1apply microwave radiation to the first transmon and the second transmon to implement controlled phase shift operations on the first cavity and the second cavity, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842